Citation Nr: 0305086	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  95-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for 
postoperative instability in the right knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased initial rating for arthritis 
with limitation of motion in the right knee, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased initial rating for arthritis 
of the left knee, currently rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for residuals 
of a neck injury, currently rated as 30 percent disabling.  

5.  Entitlement to an increased initial rating for residuals 
of a left great toe injury, currently rated as 10 percent 
disabling.  




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1987.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia, (RO) which granted service 
connection for bilateral arthritis of the knees, with a 10 
percent initial rating; residuals of a compression fracture 
of the cervical spine at C5, with a noncompensable initial 
rating; and residuals of a fracture of the left great toe, 
also with a noncompensable initial rating.  All ratings were 
effective from February 1994.  The veteran responded with a 
January 1995 Notice of Disagreement regarding these ratings 
determinations.  An October 1995 RO hearing officer's 
decision assigned ratings of 10 percent for the following 
disorders:  post operative residuals of a right knee injury; 
traumatic arthritis of the left knee, residuals of a neck 
injury; and residuals of an injury to the left great toe with 
hallux valgus and gout.  Each 10 percent rating was assigned 
effective from February 1994.  The veteran perfected his 
appeal to the Board with the filing of a VA Form 9 in 
November 1995.  

An August 1996 Board decision, in pertinent part, granted an 
increased rating of 20 percent, but not in excess thereof, 
for the service-connected neck disorder and denied ratings in 
excess of 10 percent for the service-connected left great 
toe, right knee and left knee disorders.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In a December 1997 
Memorandum decision, the Court in pertinent part vacated 
those portions of the August 1996 Board decision which denied 
increased ratings for the service-connected right knee, left 
knee, neck and left great toe disorders.  In June 1998, the 
Board completed a remand addressing those issues found by the 
Court to require additional development.  

Following the remand and as reflected by the manner in which 
the issues have been listed on the title page, the veteran 
was awarded a separate rating of 10 percent for instability 
of the right knee pursuant to VAOPGCPREC 23-97 (July 1, 
1997), and an increased rating of 30 percent for residuals of 
the service-connected neck injury.  As there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified rating for any of 
the service-connected disabilities at issue, the VA is 
required to consider entitlement to all available ratings for 
each such disability.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the issues in appellate status are as stated on 
the title page.   


REMAND

Subsequent to the June 1998 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of this legislation, or to complete the necessary 
development required under the VCAA.  Therefore, a REMAND is 
required to ensure compliance by the RO with the provisions 
of the VCAA, and to afford the veteran due process.   

The Board next notes that the veteran has appealed the 
initial ratings assigned for his service-connected 
disabilities of the knees, neck, and left great toe.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reconsidering the claims on appeal, the 
RO must weight the possibility of awarding staged ratings for 
the veteran's disabilities.  

In light of the above, this appeal is REMAND for the 
following additional development:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure full compliance with the VCAA's 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  Specifically, the RO should 
ensure that the appropriate notice and 
development related to the veteran's 
post-service medical records, 
specifically those regarding his service-
connected disabilities of the knees, 
neck, and left great toe, is 
accomplished.  The claims on appeal 
should then be readjudicated, to include 
consideration of staged ratings, as 
described in Fenderson.  If these claims 
remain denied, the appellant and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.

Thereafter, the appeal should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




